Exhibit 10.13 EMPLOYMENT SEPARATION AGREEMENT This EMPLOYMENT AGREEMENT (this "Agreement") is made as of August 14, 2013, by and among MERCANTILE BANK CORPORATION, a Michigan corporation ("Mercantile Corp"), MERCANTILE BANK OF MICHIGAN ("Mercantile Bank") (together referred to as “Mercantile”), FIRSTBANK CORPORATION, a Michigan Corporation ("Firstbank"), and WILLIAM L. BENEAR ("Executive"). Mercantile Corp and Firstbank, are parties to an Agreement and Plan of Merger, dated August 14, 2013, pursuant to which Firstbank will merge with and into Mercantile Corp (the "Merger"). Executive has indicated his desire to resign his employment if the Merger is consummated. This Agreement will become effective if and only if the Merger is consummated. Accordingly, the parties agree as follows: 1.
